Citation Nr: 1626158	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for the service-connected skin disorder prior to August 26, 2015, and in excess of 10 percent since August 26, 2015.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from October 1977 to March 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was most recently before the Board in March 2015, it was remanded for further development and adjudicative action.

In a January 2016 rating decision, the RO increased the Veteran's disability rating for the skin disorder from noncompensable to 10 percent disabling, effective August 26, 2015.  This did not satisfy the Veteran's appeal.

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Additional development is required before the issue on appeal is adjudicated; specifically, another VA examination is necessary, for the reasons discussed below.  

The Board's March 2015 remand required the RO or the Appeals Management Center (AMC) to obtain the photographs of the Veteran's skin taken during his August 2012 VA examination and associate them with the claims file.  In addition, the remand directed the RO or the AMC to schedule the Veteran for a VA examination of his skin to determine the current severity of all manifestations of his service-connected skin disorder, to include but not limited to the percentage of the entire body and exposed areas affected, the frequency of treatment with systemic therapy, and measurements and the nature of any scars associated with the service-connected skin disorder.  

The Veteran was afforded another VA examination in May 2015.  Regarding treatment, the examiner noted several topical corticosteroids prescribed to the Veteran in the past 12 months; however, the Board finds that clarification is necessary regarding the Veteran's use of "systemic therapy."  Specifically, the Veteran reported that he was prescribed a Metro Dose pack in the past 10 months by an "outside" provider.  The Board notes that such treatment records have not been obtained and associated with the claims file.  These records are pertinent, as they may demonstrate oral corticosteroid use for a duration of six weeks or more during the past 12 months, resulting in the next higher 30 percent disability rating.  In addition, clarification is necessary regarding scars associated with the Veteran's skin disorder.  VA outpatient treatment records dated in 2013 and 2014 demonstrate associated scars on the Veteran's chest and face.  Likewise, the August 2011 VA examination report notes several scars on the neck and shoulders with specific measurements.  The August 2015 VA examiner concluded that the Veteran's skin disorder did not cause disfigurement to the head, face or neck; however, he failed to comment on the nature and size of the scars associated with the skin disorder.  Finally, although photographs of the Veteran's skin taken during the August 2012 VA examination were associated with the claims file, the August 2015 VA examiner indicated that pictures of the Veteran's skin prior to 2014 were not available for review. 

For these reasons, the Board finds that the originating agency failed to substantially comply with the March 2015 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must once again remand this issue for compliance.

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Hampton, Virginia, the RO must also obtain records from such facility dated from March 2015 to the present.  38 C.F.R. § 3.159 (c)(2) (2015).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records dated from March 2015 to the present from the VA Medical Center in Hampton, Virginia and any private treatment records identified by the Veteran.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a VA examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected skin disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner, to include photographs of the Veteran's skin taken during the August 2012 VA examination, and any pertinent private treatment records identified by the Veteran.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate the Veteran's neck, shoulder, and facial scars associated with the service-connected skin disorder.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




